Spencer, J.
Defendant is appellant from a judgment on default, rendered against him by the Superior District Court of Orleans, whereby he is condemned to pay $525 and costs; being the amount of taxes levied against him by the city of New Orleans for the year 1876.
He urges that the assessment is fatally defective for want of description of the property.
The tax bill filed in the suit contains no description of the property except, “ 37 arpents front by 40 deep.”
This assessment is clearly void for uncertainty, and cannot serve as the basis of a judgment against the defendant. 20 A. 560, 15 A. 15, 1 R. 20. Keller v. Thibodeaux, 29 An. 508.

Judgment reversed and against plaintiff as in case of non-suit.